Citation Nr: 1021846	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip 
disability.  

2. Entitlement to service connection for rheumatoid arthritis 
of the entire body.  

3. Entitlement to an increased rating in excess of 30 percent 
for postoperative left knee with osteoarthritic changes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1969 to 
March 1970.  

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO continued an 
evaluation of 30 percent for postoperative changes of the 
left knee with osteoarthritis and denied claims for service 
connection for a right hip disability and rheumatoid 
arthritis of the entire body.  

In June 2007, the Veteran testified before a decision review 
officer (DRO) at the RO.  A copy of the transcript is 
associated with the file.  


FINDINGS OF FACT

1. The Veteran expressed his desire to withdraw his appeal 
for an increased rating for postoperative changes of the left 
knee with osteoarthritis in June 2007 before a decision by 
the Board was issued on the claim.  

2. In May 2010, the Board was notified that the Veteran died 
in March 2010.  


CONCLUSIONS OF LAW

1. The appeal with regard to an increased rating for 
postoperative changes of the left knee with osteoarthritis 
has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2009).  
2. Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the issues of claims 
for service connection for a right hip disability and 
rheumatoid arthritis of the entire body at this time.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), 
codified at 38 U.S.C.A. § 5121A (West Supp. 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2009); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d)(5) (West 
2002).  

At the June 2007 DRO hearing, the Veteran made clear he 
intended to withdraw the issue of an increased rating for 
postoperative changes of the left knee with osteoarthritis.  
(Transcript, p 1.)  The Veteran's and his representative's 
statements during the hearing were transcribed and reduced to 
writing.  His withdrawal of this issue was valid.  Once the 
Veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board 
did not have jurisdiction to review the increased rating 
issue.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

Even if the Veteran had not withdrawn the above issue, 
unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996).  As a result, this appeal on the merits has 
become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the Veteran for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  38 U.S.C. § 5121A (a) (West 
Supp. 2009).  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon 
death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by 
the Board due to the death of the claimant should file a 
request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of 
this decision).  


ORDER

The appeals are dismissed.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


